Writ of Coram Nobis Denied and Memorandum Opinion filed April 29, 2004








Writ
of Coram Nobis Denied and Memorandum Opinion filed
April 29, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00271-CV
____________
 
IN RE ANDREW C. KYLE, IV, 
 

 
ORIGINAL PROCEEDING
WRIT OF CORAM NOBIS
 

 
M E M O R A N D U M   O P I N I O
N
On March 25, 2004, Andrew C. Kyle, IV filed a request for
writ of coram nobis in this
court.  See Tex. R. App. P. 52.
The purpose of a writ of coram nobis is to bring before the court that rendered judgment
factual matters, which, if known at the time judgment was rendered, would have
prevented its rendition.  Ex parte McKenzie, 29 S.W.2d 771, 772 (Tex. Crim.
App. 1930); see also, Taylor v. Hustead
& Tucker, 257 S.W.2d 232, 235 (Tex. Comm=n App. 1924).  The common law writ of coram
nobis is not recognized in this state.  Ex parte
Massey, 249 S.W.2d 599, 601 (Tex. Crim.
App. 1952).
The writ of coram nobis is denied.
 




 
 
PER CURIAM
 
 
 
Judgment rendered and Memorandum
Opinion filed April 29, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.